                                                                    The Hon. Judge Benjamin H. Settle
 1
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA

 9   GAYLEN TIBBITT,                                )    Case No: 19-05443-BHS
                                                    )
10                   Plaintiff,                     )
                                                    )    ORDER GRANTING UNOPPOSED
11                                                  )    FED. R. CIV. P. 54(b) MOTION OF
            v.                                      )    DEFENDANT BANK OF NEW YORK
12                                                  )    MELLON F/K/A THE BANK OF NEW
     BANK OF NEW YORK MELLON,                       )    YORK AS TRUSTEE FOR THE
13   QUALITY LOAN SERVICE CORP. OF                  )    CERTIFICATEHOLDERS OF THE
     WASHINGTON,                                    )    CWABS, INC. ASSET-BACKED
14                                                  )    CERTIFICATES, SERIES 2005-7
                                                    )
                     Defendants.                    )
15
                                                    )    Noting Date: August 23, 2019
16                                                  )

17
            THIS MATTER having come before the Court by unopposed motion of Defendant Bank
18
     of New York Mellon f/k/a The Bank of New York as Trustee for the Certificateholders of the
19
     CWABS, Inc., Asset-Backed Certificates, Series 2005-7 (incorrectly sued as Bank of New York
20
     Mellon) for entry of a final judgment pursuant to Fed. R. Civ. P. 54(b), having reviewed said
21
     motion:
22
            IT IS HEREBY ORDERED AS FOLLOWS:
23
            1.      The Court finds there is no just reason for delay in the entry of a final judgment
24
     for Defendant Bank of New York Mellon f/k/a The Bank of New York as Trustee for the
25

26
     ORDER GRANTING UNOPPOSED                                                   Wright, Finlay, & Zak, LLP
     FED. R. CIV. P. 54(B) MOTION OF DEFENDANT                                  3600 15th Ave W., Ste. 202
     BANK OF NEW YORK MELLON AS TRUSTEE                                                  Seattle, WA 98119
     – PAGE 1 OF 2                                                                     PH: (206) 946-8109
     CASE NO. 19-05443-BHS
 1   Certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 2005-7 in accordance
 2   with the Order Granting Defendant’s Motion to Dismiss issued on July 23, 2019. Dkt. No. 14.
 3          2.      The Court further finds that the factors for entry of a final judgment articulated in
 4   Curtiss-Wright Corp. v. General Elec. Co., 446 U.S. 1 (1980) are satisfied in this case.
 5          3.      Per Fed. R. Civ. P. 54(b), the Clerk shall enter a final judgment dismissing
 6   Plaintiff’s claims against Defendant Bank of New York Mellon f/k/a The Bank of New York as
 7   Trustee for the Certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 2005-7
 8   with prejudice and without leave to amend.
 9

10          DONE IN OPEN COURT this 9th day of September, 2019.

11

12

13

14

15
                                                           A
                                                           BENJAMIN H. SETTLE
                                                           United States District Judge
16

17

18
            Presented by:
19
            WRIGHT FINLAY & ZAK, LLP
20

21

22          /s/ Joshua Schaer___________________
            Joshua Schaer, WSBA #31491
23          Attorneys for Defendant Bank of New York
            Mellon f/k/a The Bank of New York as Trustee
24
            for the Certificateholders of the CWABS, Inc.,
25          Asset-Backed Certificates, Series 2005-7

26
     ORDER GRANTING UNOPPOSED                                                    Wright, Finlay, & Zak, LLP
     FED. R. CIV. P. 54(B) MOTION OF DEFENDANT                                   3600 15th Ave W., Ste. 202
     BANK OF NEW YORK MELLON AS TRUSTEE                                                   Seattle, WA 98119
     – PAGE 2 OF 2                                                                      PH: (206) 946-8109
     CASE NO. 19-05443-BHS
